Citation Nr: 1226974	
Decision Date: 08/06/12    Archive Date: 08/10/12

DOCKET NO.  07-28 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of cold injury to left leg.

2.  Entitlement to service connection for blood clots in left leg.


REPRESENTATION

Veteran represented by:	Jeany Mark, Attorney-at-Law


ATTORNEY FOR THE BOARD

M.W. Kreindler, Counsel



INTRODUCTION

The Veteran served on active duty from September 1988 to August 1992.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2005 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).  A notice of disagreement was filed in December 2005, a statement of the case was issued in July 2007, and a substantive appeal was received in September 2007.

The appeal is REMANDED to the St. Petersburg RO.  VA will notify the Veteran if further action is required.


REMAND

In the Veteran's substantive appeal (VA Form 9) received in September 2007, he requested a Board hearing at a local VA office (Travel Board hearing).  The Veteran was issued notice on October 6, 2010, scheduling him for a Board hearing at the Atlanta RO on October 29, 2010.  There is an indication that the hearing was postponed; however, the basis for such postponement is not contained within the claims folder.  The Veteran apparently moved from Georgia to Florida near the time that the hearing was scheduled to take place.  There is no submission from the Veteran withdrawing his hearing request, and there is no indication that the Veteran failed to appear for the hearing.  A remand is necessary to afford the Veteran a hearing before the Board.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a hearing before the Board at the RO.  Once the hearing is conducted, or in the event the Veteran cancels his hearing request or otherwise fails to report, the case should be returned to the Board. 

The Veteran and his attorney have the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



